        Case 5:19-cv-00963-OLG Document 33 Filed 10/30/19 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

                               §
DR. GEORGE RICHARDSON,         §
ROSALIE WEISFELD, AUSTIN       §
JUSTICE COALITION, COALITION §
OF TEXANS WITH DISABILITIES, §
MOVE TEXAS CIVIC FUND,         §
LEAGUE OF WOMEN VOTERS         §
OF TEXAS and AMERICAN GI       §
FORUM OF TEXAS, INC.           §
      Plaintiffs               §
                               §                     Civil Case No. 5:19-cv-00963
VS.                            §
                               §
TEXAS SECRETARY OF STATE,      §
TRUDY HANCOCK, in her official §
Capacity as BRAZOS COUNTY      §
ELECTIONS ADMINISTRATOR and §
PERLA LARA in her official     §
Capacity as CITY OF MCALLEN,   §
TEXAS SECRETARY,               §
        Defendants             §


  DEFENDANT PERLA LARA’S, IN HER OFFICAL CAPACITY AS
 MCALLEN CITY SECRETARY, REPLY TO PLAINTIFFS’ COMBINED
      RESPONSE TO DEFENDANTS’ MOTION TO DISMISS

TO THE HONORABLE JUDGE OF THIS COURT:

       COMES NOW Defendant Perla Lara, in her official capacity as the City

Secretary for the City of McAllen, Texas, and files this reply to Plaintiffs’

Combined Response to Defendants’ Motion to Dismiss, including Defendant

Lara’s motion to dismiss for failure to state a claim upon which relief may be

                                                                                    1
        Case 5:19-cv-00963-OLG Document 33 Filed 10/30/19 Page 2 of 5




granted pursuant to Federal Rule of Civil Procedure 12(b)(6). In support thereof,

Defendant Lara offers the following:

                               I. Procedural History

1.0    Plaintiffs filed their Original Complaint seeking declaratory and injunctive

relief on August 7, 2019. Plaintiffs brought suit against Defendant Perla Lara only

in her official capacity as City Secretary for the City of McAllen, Texas.

1.1    Defendant Perla Lara in her Official Capacity at McAllen City Secretary filed

a Motion to Dismiss for Failure to State a Claim on September 3, 2019.

1.2    Plaintiffs filed a combined response to all defendants’ motions to dismiss on

October 23, 2019.

                            II. Argument & Authorities

A. Plaintiffs’ Response

2.0    Plaintiff’s response with regards to Defendant Lara spends several

paragraphs citing to the Texas Election Code and repeatedly misinterpreting and

mischaracterizing the authority contained therein. Dkt. 32 at 14-21. Specifically, the

Plaintiffs attempt to interpret the limited authority explicitly outlined in the Texas

Election Code for an Early Voting Clerk (EVC) as one of “expansive authority.”

Dkt. 32 at 16.

2.1    However, Plaintiffs then go on to enumerate the limited authorities the

Election Code confers to an EVC. None of the enumerated powers of an EVC allow


                                                                                      2
        Case 5:19-cv-00963-OLG Document 33 Filed 10/30/19 Page 3 of 5




for Defendant Lara to inject her own interpretation of state law nor do the provisions

permit Defendant Lara to not adhere to procedures outlined in State law. Plaintiff

continue to erroneously argue that Defendant Lara is somehow responsible for state

law and has the ability to enact a uniform standard for statewide early-voting

procedures. Defendant Lara has no such authority, not even across the County, let

alone the entire State. The duty to enact uniform standards is the sole responsibility

of the Secretary of State. Tex. Elec. Code § 31.001(a).

2.2    Plaintiffs argue that Defendant Lara, as an EVC, has the authority to

challenge a Ballot Board’s decision in district court and then try to bury the fact that

this authority only extends to a county election officer in a footnote. Dkt 32 at 18,

fn. 10. (emphasis added). Defendant Lara, as the McAllen City Secretary, has no

authority to challenge the Ballot Board’s decision and any attempt to do so would

be contrary to state law.

2.3    Despite Plaintiffs’ attempt to apply the rationale of a case that has been

reversed to the matter before the Court, the plain language of the Texas Election

Code does not grant Defendant Lara any authority to review the decision of a Ballot

Board or to implement a statewide uniform system for mail-in ballots.

2.4    Defendant Lara simply cannot provide any of the relief requested or any

remedy without violating the Texas Election Code.




                                                                                      3
        Case 5:19-cv-00963-OLG Document 33 Filed 10/30/19 Page 4 of 5




                                       Prayer

3.0    For these reasons, Perla Lara, in her official capacity as McAllen City

Secretary, requests that the Court grant her Motion to Dismiss for Failure to State a

Claim pursuant to Federal Rule of Civil Procedure 12(b)(6) and deny all relief

requested by the Plaintiffs against her.

                                           Respectfully submitted,

                                                Kevin D Pagan
                                                City Attorney of McAllen, Texas

                                                /s/ Isaac J Tawil
                                                Isaac Tawil
                                                Attorney-in-Charge
                                                State Bar No. 24013605
                                                Federal ID No. 29804
                                                Attorney-in-Charge
                                                Assistant City Attorney
                                                1300 Houston Avenue
                                                McAllen, Texas 78501
                                                Telephone: (956) 681-1090
                                                Facsimile: (956) 681-1099
                                                Email: itawil@mcallen.net

                                                Austin Stevenson
                                                State Bar No. 24085961
                                                Federal ID No. 3157070
                                                Assistant City Attorney
                                                Email: astevenson@mcallen.net



                                                                                    4
       Case 5:19-cv-00963-OLG Document 33 Filed 10/30/19 Page 5 of 5




                                            BICKERSTAFF HEATH
                                            DELGADO ACOSTA LLP
                                            3711 South MoPac Expressway
                                            Building One, Suite 300
                                            Austin, Texas 78746
                                            (512) 472-8021 (Telephone)
                                            (512) 320-5638 (Facsimile)

                                            C. Robert Heath
                                            Local Counsel
                                            Texas State Bar No. 09347500
                                            bheath@bickerstaff.com

                                            Gunnar P. Seaquist
                                            Local Counsel
                                            Texas State Bar No. 24043358
                                            gseaquist@bickerstaff.com

                                           ATTORNEYS FOR DEFENDANT
                                           CITY OF McALLEN, TEXAS


                        CERTIFICATE OF SERVICE

      I certify that on October 30, 2019 a true and correct copy of the foregoing

document was filed with the Clerk of the Court using the CM/ECF system and was

served on all counsel of record via the CM/ECF system and via email.

                                           /s/ Isaac J Tawil
                                           Isaac Tawil




                                                                                5
